

113 S1922 IS: Food Stamp Fraud Prevention and Accountability Act
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1922IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to prevent the illegal trafficking of supplemental nutrition assistance program benefits by requiring all program beneficiaries to show valid photo identification when purchasing items with program benefits.1.Short titleThis Act may be cited as the
		  Food Stamp Fraud Prevention and Accountability Act.2.Photo identification requirement(a)Disqualification for using another EBT cardSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the following:(r)Disqualification for using another EBT cardSubject to any requirements established by the Secretary, any person who has been found by a State or Federal court or administrative agency in a hearing under subsection (b) to have intentionally used an EBT card that was issued  to a household of which the person is not a member shall  be ineligible for benefits under this Act..(b)Optional photographic identificationSection 7(h)(9) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)(9)) is amended by adding at the end the following:(C)Listed beneficiaries(i)In generalIf a State agency elects not to require that an EBT card contain a photograph described in subparagraph (A),  the State agency shall list on the EBT card the name of each member of the household who may use the card.(ii)Photographic identification requiredA member of a household with an EBT card issued by a State agency described in clause (i) shall be required to show photographic identification at the point of sale when using the EBT card..